Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wynne (US PGPub 2010/0249646).
Regarding Claim 1, Wynne teaches a specimen retrieval bag for collecting tissue comprising: 
a body (12) defining a cavity and having an open end (14) in communication with the cavity (Figure 1); and 
a buttress material (18) affixed to at least a portion of the open end (14) [The examiner notes a buttress material is a broad term and element 18 is a separate layer of material which is capable of being stapled since the material is sewn on; Paragraph 0019).
Regarding Claim 2, Wynne teaches the specimen retrieval bag of claim 1, wherein the body is formed of a material selected from polyethylene, polyurethanes, polyesters, polyethylene terephthalate, thermoplastic elastomers, thermoplastic vulcanizates, silicones, natural rubbers, styrene-butadiene-styrene block copolymers, or combinations thereof (Paragraph 0018).
Regarding Claim 3, Wynne teaches the specimen retrieval bag of claim 1, wherein the buttress material (18) is positioned along half of a perimeter portion of the open end (Paragraph 0025 and Figure 4 show that the sleeve is partway over the circumference, and it is positioned along AT LEAST half of the perimeter/circumference portion; This limitation does not require the buttress to extend only along half a perimeter portion).
Regarding Claim 4, Wynne teaches the specimen retrieval bag of claim 1, wherein the buttress material (94) is positioned about an entire perimeter portion of the open end (see Figure 6; Paragraph 0027).
Regarding Claim 5, Wynne teaches the specimen retrieval bag of claim 1, wherein the buttress material (18) is affixed to the open end by adhesive bonding, welding, heat laminating, heat-sealing, stitching, or combinations thereof (Paragraph 0019 and 0025).
Regarding Claim 6, Wynne teaches the specimen retrieval bag of claim 1, wherein the buttress material is formed of a material selected from bioabsorbable materials, non-absorbable materials, natural materials, synthetic materials, or combinations thereof (Paragraph 0018).

Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartor (US PGPub 2019/0209194).
Regarding Claim 7, Sartor teaches a specimen retrieval bag (110; Figures 3-4) for collecting tissue comprising: 
a body (130; Figure 3; Paragraph 0052) formed of an inner layer (180) and an outer layer (160) adjacent the inner layer (130; Figure 3; Paragraph 0052), the body defining (130) a cavity having an open end in communication with the cavity (Figure 3); and 
a buttress material (150 which forms cuff 134; Figure 4; Paragraph 0053) affixed to at least a portion of the inner layer (180) adjacent the open end (see Figure 3).
Regarding Claim 8, Sartor teaches the specimen retrieval bag of claim 7, wherein the open end of the outer layer (160) extends beyond the open end of the inner layer (180) (see Figures 3 and 5).
Regarding Claim 9, Sartor teaches the specimen retrieval device of claim 7, wherein the inner layer, the outer layer, or both, are formed of a material selected from polyethylene, polyurethanes, polyesters, polyethylene terephthalate, thermoplastic elastomers, thermoplastic vulcanizates, silicones, natural rubbers, styrene-butadiene-styrene block copolymers, or combinations thereof (Paragraph 0013, 0020, 0016, 0017, and 0020).
Regarding Claim 10, Sartor teaches the specimen retrieval bag of claim 7, wherein the buttress material (150) encompasses half of the open end of the inner layer See Figure 2, the buttress material encompasses the entire open end and thus encompasses half of the open end).
Regarding Claim 11, Sartor teaches the specimen retrieval bag of claim 7, wherein the buttress material (150) encompasses the entire open end of the inner layer (see Figure 3).
Regarding Claim 12, Sartor teaches the specimen retrieval bag of claim 7, wherein the buttress material is affixed to the open end of the inner layer by adhesive bonding, welding, heat laminating, heat-sealing, stitching, or combinations thereof (Paragraph 0041-0042).
Regarding Claim 13, Sartor teaches the specimen retrieval bag of claim 7, wherein the buttress material is formed of a material selected from bioabsorbable materials, non-absorbable materials, natural materials, synthetic materials, or combinations thereof (Paragraph 0032).
Regarding Claim 14, Sartor teaches the specimen retrieval bag of claim 7, wherein the outer layer includes a mouth (170; Figure 4) at the open end, the mouth possessing a cinch string (Paragraph 0053).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US PGPub 2020/0305866) in view of Wynn (US PGPub 2010/0249646).
Regarding Claim 15, Knapp teaches a kit comprising: 
a surgical stapler (10; Figure 1); and 
a specimen retrieval bag (400) for collecting tissue (Figure 1), the specimen retrieval bag (400) including a body (460) defining a cavity and having an open end (450) in communication with the cavity (Figure 1; Paragraph 0036).
Knapp teaches a drawstring housing (420; Paragraph 0036 and 0044) but fails to disclose how housing is formed and thus fails to disclose a buttress material affixed to at least a portion of the open end.
Wynn teaches a specimen retrieval bag comprising a buttress material (sleeve; 92 affixed to at least a portion of the open end (14; Paragraph 0029; Figure 6). Wynn teaches that the sleeve material is sewn onto the bag (Paragraph 0019 and 0025).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the drawstring housing as taught by Knapp with the sleeve teachings of Wynn since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the sleeve taught by Wynn would be sufficient to provide the drawstring to close the specimen bag.
Regarding Claim 16, the combination of references disclosed above teaches the kit of claim 15, wherein Knapp teaches the body of the specimen retrieval bag is formed of a material selected from polyethylene, polyurethanes, polyesters, polyethylene terephthalate, thermoplastic elastomers, thermoplastic vulcanizates, silicones, natural rubbers, styrene- butadiene-styrene block copolymers, and combinations thereof (Paragraph 0038).
Regarding Claim 17, the combination of references disclosed above teaches the kit of claim 15, wherein Wynn teaches the buttress material (94) extends about half of a perimeter portion of the open end (Paragraph 0027; Figure 6 shoes the whole perimeter when encompasses half of the perimeter).
Regarding Claim 18, the combination of references disclosed above teaches the kit of claim 15, wherein Wynn teaches the buttress material (94) extends about an entire perimeter portion of the open end (Figure 6; Paragraph 0027).
Regarding Claim 19, the combination of references disclosed above teaches the kit of claim 15, wherein Wynn teaches the buttress material (94) is affixed to the open end by adhesive bonding, welding, heat laminating, heat-sealing, stitching, or combinations thereof (Figure 6; Paragraph 0019 and 0025).
Regarding Claim 20, the combination of references disclosed above teaches the kit of claim 15, wherein Wynn teaches the buttress material (18) is formed of a material selected from bioabsorbable materials, non-absorbable materials, natural materials, synthetic materials, or combinations thereof (Paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771